

EXHIBIT 10.7


DEFERRED COMPENSATION AGREEMENT




THIS DEFERRED COMPENSATION AGREEMENT (the "Agreement") is entered into this 27th
day of January, 2007, by and between WMS INDUSTRIES, INC., a Delaware
corporation (the "Employer") and Larry J. Pacey("Executive") and shall be
effective as of February 1, 2007 (the “Effective Date”).


WHEREAS, the Executive is employed by the Employer as its Senior Vice President
– Product Development pursuant to an Employment Agreement dated September 7,
2005 (the "Employment Agreement"); and


WHEREAS, the Employer maintains the WMS Industries, Inc. Nonqualified Deferred
Compensation Plan (the "Nonqualified Plan") for the benefit of certain of its
management and highly compensated employees; and


WHEREAS, the Employer desires to retain the services of the Executive for an
extended period of time and is willing to provide the Executive with additional
Nonqualified Plan benefits in order to encourage the Executive to remain in the
employ of the Employer;


NOW, THEREFORE, the parties agree as follows:


1.           Employer Contributions Account.  The Employer agrees that Executive
shall be eligible to receive Employer Contributions to his Account under the
Nonqualified Plan, which Employer Contributions shall be subject to the terms
and conditions set forth in this Agreement and the Nonqualified Plan.  Employer
Contributions made on Executive's behalf shall be credited to a subaccount
established under Executive's Account under the Nonqualified Plan, which
subaccount will be known as the "Employer Contributions Account."


2.           Contributions to Employer Contributions Account.  Subject to the
provisions of Section 6 below, the Employer will credit Executive's Account
under the Nonqualified Plan with Employer Contributions in such amounts and at
such times as the Employer, in its sole discretion, shall determine, provided
that the aggregate contributions for each Contract Year (as defined below) will
equal One Hundred Thousand Dollars ($100,000).  For purposes of this Agreement,
the term “Contract Year” means each 12 month period commencing on the Effective
Date or any anniversary thereof during the term of the Agreement.


3.           Investment of Employer Contributions.  The balance in Executive’s
Employer Contributions Account shall be invested as directed by Executive in
accordance with the terms of the Nonqualified Plan.


4.           Vesting.  Subject to the provisions of Section 6 below, Executive
shall not vest in any portion of his Employer Contributions Account unless he
remains continuously employed by the Employer until the tenth anniversary of the
Effective Date (the "Vesting Date"), at which time he shall be 100 percent
vested in his Employer Contributions Account.


5.           No Guaranteed Account Balance.  Executive acknowledges that
Employer does not guarantee the balance that will available in Executive’s
Employer Contributions Account on the Vesting Date or on any other date.


6.           Impact of Involuntary Termination of Employment.  In the event
Executive's employment with the Employer shall terminate prior to the Vesting
Date as a result of death, Disability (as defined below) or termination of
employment by the Employer for reasons other than Cause (as defined in the
Nonqualified Plan), Executive shall become 100 percent vested in his Employer
Contributions Account on the date of such termination of employment (the "Early
Vesting Date") and will be entitled to receive the full balance then available
in the Employer Contributions Account.  In event of the occurrence of an Early
Vesting Date, Employer shall have no obligation to continue making contributions
to such account provided that, for the Contract Year in which the Early Vesting
Date occurs, Employer shall have contributed at least a pro rata amount of the
contribution amount specified in Section 2 for the Contract Year in which the
Early Vesting Date occurs. For purposes of this Section 6, the term "Disability"
shall mean the absence of Executive from Executive’s duties with the Employer on
a full-time basis for 90 consecutive business days, or for six months in any
12-month period, as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a physician selected by the
Employer or its insurers and acceptable to Executive or Executive’s legal
representative.


7.           Distribution of Employer Contributions Account.  Executive's
Employer Contributions Account shall be distributed to him following the Vesting
Date or Early Vesting Date at the time and in the form elected by Executive
pursuant to the terms of the Nonqualified Plan.


8.           Entire Understanding.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior statements, representations or negotiations with
respect to the subject matter hereof.  Notwithstanding the foregoing, (i) this
Agreement shall not supersede any provisions of the Employment Agreement and
(ii) all applicable terms of the Nonqualified Plan shall apply to Executive's
Employer Contributions Credit Account.


9.           Governing Law.  To the extent not preempted by ERISA, this
Agreement shall be governed by and construed in accordance with the substantive
law of the State of Illinois.


10.           Amendment.  This Agreement may be amended only by an instrument in
writing signed by the parties hereto.
 
IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, all as of the
date first above written.


WMS INDUSTRIES, INC.


By: /s/ Scott D. Schweinfurth
Its: Executive Vice President and Chief
Financial Officer and Treasurer


EXECUTIVE


/s/ Larry J. Pacey
Larry J. Pacey